Citation Nr: 0722258	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-34 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.

2.  Entitlement to service connection for hernia.

3.  Entitlement to service connection for cellulitis of the 
right foot.

4.  Entitlement to service connection for edema of the right 
foot.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1975 to August 
1976, and from August 1977 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board notes that at the time of the veteran's hearing 
before the Board in March 2006, the veteran maintained that 
by identifying the veteran's claimed mental disorder as 
paranoid-type schizophrenia, the Board had unduly limited the 
scope of the veteran's claim.  However, the Board's review of 
the previous final denial of this matter by the Board in 
August 20002, reveals that that decision denied service 
connection for schizophrenia of any type.  Consequently, the 
Board finds that the veteran has not been prejudiced in this 
regard, and has recharacterized this issue on appeal to 
better comport with the procedural history of this claim.


FINDINGS OF FACT

1.  A claim for service connection for schizophrenia was 
denied in a Board decision in August 2002.

2.  The evidence submitted since the Board decision of August 
2002, pertinent to the claim for service connection for 
schizophrenia, is either cumulative or redundant, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.

3.  There is no current finding or diagnosis of a hernia that 
has been related to active service.

4.  There is no current finding or diagnosis of cellulitis of 
the right foot that has been related to active service.

5.  There is no disability associated with edema of the right 
foot that has been related to active service.


CONCLUSIONS OF LAW

1.  The August 2002 Board decision which denied service 
connection for schizophrenia is final.  38 U.S.C.A. §§ 5108, 
7104 (West 2002).

2.  Evidence received since August 2002 is not new and 
material, and the veteran's claim for service connection for 
schizophrenia is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  A hernia was not incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Cellulitis of the right foot was not incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

5.  Disability associated with edema of the right foot was 
not incurred in active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA).  In this regard, the 
record reflects that the veteran has been advised of the 
evidence necessary to substantiate his claims.  

First, prior to the initial adjudication of the claims on 
appeal, the veteran was provided with a June 2004 letter that 
outlined the evidence necessary to substantiate his claims, 
including the type of evidence required to reopen his 
previously denied claim, and the obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Although the June 2004 VCAA notice letter did not 
specifically request that appellant provide any evidence in 
the appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communication from the 
regional office (RO), the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board further notes that the veteran has been provided 
with the applicable law and regulations, and while statements 
of the veteran imply the possible existence of additional 
relevant VA and/or private treatment records, the Board finds 
such statements unclear, and that at best, the veteran's 
statements imply the possible existence of additional 
treatment records and not medical opinion evidence that links 
any of his claimed disabilities to service, or in the case of 
schizophrenia, to a period of one year after service.  The 
veteran has also denied any recent treatment for his alleged 
hernia condition.  In addition, the veteran was given every 
opportunity to provide evidence linking a current diagnosis 
of schizophrenia to service, or establishing the existence of 
a hernia, cellulitis of the right foot, or disability 
associated with edema of the right foot that was related to 
active service, but has not produced such evidence or 
communicated the intent to produce such evidence.

With respect to the issue of entitlement to service 
connection for hernia, cellulitis of the right foot, and 
edema of the right foot, the lack of relevant in-service 
findings together with the lack of relevant current findings 
or diagnoses also obviates any obligation to furnish the 
veteran with etiological examinations and opinions regarding 
these claims under 38 C.F.R. § 3.159(c) (2006).

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
these claims for further notice and/or development under the 
VCAA would be an unnecessary us of VA time and resources.

II.  New and Material Evidence to Reopen the Claim for 
Service Connection for Schizophrenia

The record with respect to this claim reflects that the 
August 2002 Board decision denied service connection for 
schizophrenia, and that the veteran did not file a timely 
notice of appeal as to that decision.  Accordingly, it became 
final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
such, his claim for service connection for schizophrenia may 
only be reopened if new and material evidence is submitted.  

In this instance, since the August 2002 Board decision denied 
the claim on the basis that the evidence was against a 
finding that the veteran's schizophrenia was related to 
active service, or a period of one year following service, 
the Board finds that new and material evidence would consist 
of medical evidence showing a link between the veteran's 
schizophrenia and service, or a period of one year after 
service.

In this regard, additional evidence received since the August 
2002 Board decision consists of statements and testimony 
provided by the veteran at his hearing before the Board in 
March 2006, and VA treatment records documenting treatment 
for the veteran's mental disorder in July 2003 and August 
2004.

However, the Board is unable to conclude that this evidence 
constitutes new and material evidence to reopen the claim.  
More specifically, this evidence simply is not relevant or in 
any way probative as to whether there is any link between the 
veteran's schizophrenia and service.

The critical question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that reflects a link between schizophrenia and service, or a 
period of one year after service, not simply the existence of 
continuing treatment for the veteran's mental disorder.  The 
Board also notes that the veteran's statements and testimony 
contending that his schizophrenia is related to service were 
essentially considered at the time of the Board's August 2002 
decision, and are therefore cumulative in nature.  Moreover, 
as a layperson, the veteran's statements and testimony as to 
a relationship between his schizophrenia and service are of 
no probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for schizophrenia does 
not relate to an unestablished fact necessary to substantiate 
the claim and thus is not material.  It is also not material 
because it is essentially redundant of assertions maintained 
at the time of the previous final denial back in August 2002, 
and does not raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a) (2006).




III.  Service Connection for Hernia, Cellulitis of the Right 
Foot, and Edema of the Right Foot

Background

Service medical records do not reflect any relevant 
complaints or treatment.  While medial records from the 
veteran's first period of active service reflect treatment 
for bilateral pes planus in the spring of 1976, there was no 
mention of edema or cellulitis of either foot.  Service 
separation examination was also negative for any cellulitis 
of the right foot or disability associated with edema of the 
right foot.  Similarly, although records from the veteran's 
second period of active service reflect treatment for a groin 
pull in early 1978, a service medical entry dated January 11, 
1978 specifically notes that physical examination did not 
reveal a hernia.  

VA treatment records from March 1994 reflect complaints of 
chronic sole pain.  In July 1994, the veteran was evaluated 
for a left varicocele.  VA records from March 1998 indicate 
that the veteran complained of calluses on the plantar aspect 
of the right foot.  There was no mention of any cellulitis of 
the right foot or disability manifested by edema.  

VA treatment records from July 2003 reflect that the veteran 
was treated for corns/callouses.  Magnetic resonance imaging 
(MRI) from April 2003 was noted to reveal an impression of 
some nonspecific edema within the anterior soft tissues over 
the fourth and fifth metatarsals which may represent 
cellulitis.  At the time of this evaluation in July 2003, 
however, no erythema/swelling was noted over the metatarsals 
of the right foot.  There was also no mention of any 
cellulitis.

At the veteran's hearing before the Board in March 2006, the 
veteran testified that he sustained his hernia as a result of 
a lifting incident during his second period of active service 
(transcript (T.) at pp. 10-11).  He sustained some sort of 
injury to his right foot during his first period of service 
(T. at pp. 15-16).


Analysis

The Board has carefully reviewed the record as to these 
claims and first notes that service connection may be granted 
for a disability arising from injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002).

In addition, under the basic statutory framework and the case 
law, it is also clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  It has also been held that to 
constitute a disability, there must be evidence of the actual 
current existence of "disability." Chelte v. Brown, 10 Vet. 
App. 268 (1997).  

Here, while the record reflects MRI findings in April 2003 
that demonstrated some nonspecific edema on the right foot 
that was found to possibly reflect some cellulitis, 
subsequent evaluation in July 2003 did not demonstrate any 
current erythema/swelling.  There is also no post-service 
medical evidence of hernia in the area of the groin or 
abdomen.  The Board also observes that although the veteran 
in good faith believes that he currently suffers from a 
hernia disability and right foot disability manifested by 
cellulitis and edema, he has not demonstrated any special 
education or medical training that enables him to diagnose a 
disability or to express an opinion on medical causation with 
respect to such a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The veteran has also had the opportunity to provide evidence 
of a current hernia in the area of the groin or abdomen, 
cellulitis of the right foot, and disability associated with 
edema of the right foot, but has not come forward with such 
evidence.

The Board further observes that even if it were to find that 
the MRI findings of April 2003 were sufficient to establish a 
current disability of the right foot manifested by edema 
and/or cellulitis, the veteran's claim would still fail, as 
there is still no medical evidence linking such disability to 
service.

In summary, in weighing the probative value of the veteran's 
statements on the one hand, and the lack of current findings 
or diagnoses together with the lack of relevant complaints 
and treatment during service and relevant complaints or 
treatment until many years after service, the Board finds the 
latter to be of far more probative value, and that the 
preponderance of the evidence is clearly against these 
claims.




ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim for service 
connection for schizophrenia is denied.

Service connection for a hernia is denied.

Service connection for cellulitis of the right foot is 
denied.

Service connection for edema of the right foot is denied.


____________________________________________
DAVID P. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


